          Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 1 of 47




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES OF AMERICA                                       :
                                                               :
                  -v.-                                         :     19 Cr. 366 (LGS)
                                                               :
STEPHEN M. CALK,                                               :
                                                               :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------x



                        MEMORANDUM OF LAW IN SUPPORT OF THE
                          GOVERNMENT’S MOTIONS IN LIMINE




                                                              AUDREY STRAUSS
                                                              Acting United States Attorney
                                                              One St. Andrew’s Plaza
                                                              New York, New York 10007

        Paul M. Monteleoni
        Douglas S. Zolkind
        Benet J. Kearney
        Assistant United States Attorneys
        - Of Counsel -
            Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 2 of 47




                                                   TABLE OF CONTENTS


INTRODUCTION......................................................................................................................... 1

BACKGROUND ........................................................................................................................... 2

ARGUMENT ................................................................................................................................. 4

I.       THE DEFENDANT’S EXPERT SHOULD BE EXCLUDED BECAUSE HE LACKS
         REQUISITE EXPERTISE, HIS DISCLOSURE IS INADEQUATE, AND HIS
         OPINIONS ARE IRRELEVANT, FLAWED, AND UNRELIABLE .......................... 4

          A.         Factual Background ................................................................................................ 4

          B.         Applicable Law ..................................................................................................... 10

                     1.         Federal Rule of Criminal Procedure 16(b)(1)(C)...................................... 10
                     2.         Rule 702 .................................................................................................... 11
                     3.         Rules 401-403 ........................................................................................... 12

          C.         Discussion ............................................................................................................. 13

                     1.         Dr. Carron Is Not Qualified to Testify as an Expert in the Underwriting
                                and Origination of Commercial Loans ..................................................... 13
                     2.         The Defendant’s Expert Disclosure Is Woefully Inadequate ................... 16
                     3.         Dr. Carron’s Testimony Should Be Excluded Because His Opinions Are
                                Irrelevant, Flawed, and Confusing to the Jury .......................................... 21

II.      THE COURT SHOULD PRECLUDE EVIDENCE OR ARGUMENT THAT THE
         QUALITY OF THE LOANS, OR FRAUD AGAINST CALK, ARE DEFENSES TO
         THE CHARGED BRIBERY OFFENSE ...................................................................... 31

          A.         Applicable Law ..................................................................................................... 32

          B.         Discussion ............................................................................................................. 34

III.     EVIDENCE OR ARGUMENT ABOUT THE DEFENDANT’S PRIOR
         COMMISSION OF “GOOD ACTS” SHOULD BE PRECLUDED .......................... 37

IV.      THE DEFENDANT SHOULD BE PRECLUDED FROM INTRODUCING
         EVIDENCE OF IRRELEVANT FACTS INTENDED TO ELICIT JUROR
         SYMPATHY.................................................................................................................... 38

V.       EVIDENCE OR ARGUMENT THAT THE CHARGES AGAINST THE
         DEFENDANT ARE POLITICALLY OR OTHERWISE IMPROPERLY
            Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 3 of 47




          MOTIVATED SHOULD BE PRECLUDED ............................................................... 39

CONCLUSION ........................................................................................................................... 41




                                                                   ii
           Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 4 of 47




                                           TABLE OF AUTHORITIES

Cases

Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256 (2d Cir. 2002) ................................... 12
Boucher v. U.S. Suzuki Motor Corp., 73 F.3d 18 (2d Cir. 1996)............................................ 27, 29
Bourjaily v. United States, 483 U.S. 171 (1987) .......................................................................... 11
City of Columbia v. Omni Outdoor Advertising, Inc., 499 U.S. 365 (1991) .......................... 32, 33
Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993) ............................................ 11, 13, 21
Gen. Elec. Co. v. Joiner, 522 U.S. 136 (1997) ....................................................................... 11, 27
Kumho Tire Co., Inc. v. Carmichael, 526 U.S. 137 (1999) .................................................... 11, 12
McDonnell v. United States, 136 S. Ct. 2355 (2016).................................................................... 32
Nimely v. City of New York, 414 F.3d 381 (2d Cir. 2005) ...................................................... 11, 14
Querub v. Hong Kong, 649 F. App’x 55 (2d Cir. 2016) ............................................................... 14
Rogers v. United States, 422 U.S. 35 (1975) ................................................................................ 38
Shannon v. United States, 512 U.S. 573 (1994)............................................................................ 38
Shatkin v. McDonnell Douglas Corp., 727 F.2d 202 (2d Cir.1984) ............................................. 27
Skilling v. United States, 561 U.S. 358 (2010) ............................................................................. 33
United States v. Alfisi, 308 F.3d 144 (2d Cir. 2002) ..................................................................... 32
United States v. Battaglia, No. 05 Cr. 774 (KMW), 2008 WL 144826 (S.D.N.Y. Jan. 15, 2008)38
United States v. Benedetto, 571 F.2d 1246 (2d Cir. 1978) ........................................................... 37
United States v. Chi Ping Patrick Ho, 17 Cr. 779 (LAP) ............................................................. 25
United States v. Concessi, 38 Fed. App’x 866 (4th Cir.2002) ...................................................... 17
United States v. Day, 524 F.3d 1361 (D.C. Cir. 2008) ................................................................. 21
United States v. Del Rosario, No. S1 12 Cr. 81, 2012 WL 2354245 (S.D.N.Y. June 14, 2012).. 39
United States v. Denny, 939 F.2d 1449 (10th Cir. 1991) .............................................................. 33
United States v. Diallo, 40 F.3d 32 (2d Cir. 1994) ....................................................................... 13
United States v. Duvall, 272 F.3d 825 (7th Cir. 2001) ................................................................. 19
United States v. Fazio, 770 F.3d 160 (2d Cir. 2014) .................................................................... 37
United States v. Fazio, No. 11 Cr. 873 (KBF), 2012 WL 1203943 (S.D.N.Y. Apr. 11, 2012) .... 37
United States v. Ferguson, 06 Cr. 137 (CFD), 2007 WL 4539646 (D. Conn. Dec. 14, 2007)10, 17
United States v. Gross, No. 15 Cr. 769 (AJN), 2017 WL 4685111 (S.D.N.Y. Oct. 18, 2017) .... 34
United States v. Harris, 491 F.3d 440 (D.C. Cir. 2007) ............................................................... 38

                                                              iii
             Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 5 of 47




United States v. Jannotti, 673 F.2d 578 (3d Cir. 1982) ................................................................ 33
United States v. Lupton, No. 07 Cr. 219, 2008 WL 4603336 (E.D. Wis. Oct. 16, 2008)............. 39
United States v. Mahaffy, No. 05 Cr. 613 (ILG), 2007 WL 1213738 (E.D.N.Y. Apr. 24, 2007) 10,
  17
United States v. Mann, 161 F.3d 840 (5th Cir. 1998) ................................................................... 33
United States v. Manton, 107 F.2d 834 (2d Cir. 1939) ................................................................. 32
United States v. McDonough, 727 F.3d 143 (1st Cir. 2013) ......................................................... 33
United States v. McElroy, 910 F.2d 1016 (2d Cir. 1990) ................................................. 22, 23, 34
United States v. Murgio, 209 F. Supp. 3d 698 (S.D.N.Y. 2016) .................................................. 23
United States v. Ng Lap Seng, 934 F.3d 110 (2d Cir. 2019) ........................................................ 34
United States v. Orenuga, 430 F.3d 1158 (D.C. Cir. 2005).......................................................... 33
United States v. Paccione, 949 F.2d 1183 (2d Cir. 1991) ............................................................ 38
United States v. Quinn, 359 F.3d 666 (4th Cir. 2004) .................................................................. 33
United States v. Rajaratnam, No. 09 Cr. 1184 (RJH), 2011 WL 723530 (S.D.N.Y. Feb. 25, 2011)
  ............................................................................................................................................ 10, 20
United States v. Reese, 933 F. Supp. 2d 579 (S.D.N.Y. 2013) ............................................... 39, 40
United States v. Regan, 103 F.3d 1072 (2d Cir. 1997) ................................................................. 40
United States v. Rivera, No. 13 Cr. 149 (KAM), 2015 WL 1725991 (E.D.N.Y. Apr. 15, 2015). 37
United States v. Rosen, 716 F.3d 691 (2d Cir. 2013).................................................................... 32
United States v. Rybicki, 354 F.3d 124 (2d Cir. 2003) ................................................................. 32
United States v. Scarpa, 897 F.2d 63 (2d Cir. 1990) .................................................................... 37
United States v. Skelos, 707 F. App’x 733 (2d Cir. 2017) (summary order) ................................ 32
United States v. Stewart, No. 03 Cr. 717, 2004 WL 113506 (S.D.N.Y. Jan. 26, 2004) ............... 40
United States v. Sturman, No. 96 Cr. 318, 1998 WL 126066 (S.D.N.Y. Mar. 20, 1998) ............ 17
United States v. Sun Myung Moon, 718 F.2d 1210 (2d Cir. 1983) ............................................... 40
United States v. Thomas, 116 F.3d 606 (2d Cir. 1997)................................................................. 40
United States v. Ulbricht, 858 F.3d 71 (2d Cir. 2017) .................................................................. 16
United States v. Ulbricht, No. 14 Cr. 68 (KBF), 2015 WL 413318 (S.D.N.Y. Feb. 1, 2015)16, 17,
  18
United States v. Valle, No. 12 Cr. 847 (PGG), 2013 WL 440687 (S.D.N.Y. Feb. 2, 2013).. 17, 19,
  21
United States v. Yousef, 327 F.3d 56 (2d Cir. 2003)..................................................................... 11


                                                                         iv
            Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 6 of 47




Statutes

18 U.S.C. § 215 ...................................................................................................................... passim
Rules

Fed. R. Crim. P. 16 ................................................................................................................ passim
Fed. R. Crim. P. 16 adv. comm. n................................................................................................. 21
Fed. R. Crim. P. 16(b)(1)(C) ............................................................................................. 10, 16, 17
Fed. R. Evid. 401 .......................................................................................................................... 12
Fed. R. Evid. 403 .................................................................................................................... 12, 13
Fed. R. Evid. 404(a)(2)(A)............................................................................................................ 37
Fed. R. Evid. 405(a) ...................................................................................................................... 37




                                                                      v
         Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 7 of 47




                                       INTRODUCTION

       The Government respectfully submits this memorandum of law in support of its motions

in limine.

       First, the Government seeks to preclude the testimony of Dr. Andrew Carron, whom the

defendant intends to call as an expert witness concerning the loans that defendant Stephen M.

Calk caused The Federal Savings Bank (“TFSB” or the “Bank”) to extend to Paul J. Manafort,

Jr. (the “Manafort loans”). As set forth below, Carron’s testimony should be precluded for

multiple reasons. He is an expert in mortgage securitization, not bank lending, and he lacks the

requisite qualifications to rebut the opinions of the Government’s expert (Joseph Belanger) or to

offer any opinions regarding the underwriting and origination of the Manafort loans. Further, the

defendant’s expert notice falls far short of the requirements of Rule 16, leaving the Government

and its witnesses no choice but to guess as to the nature, scope, and bases of Carron’s purported

opinions. In any event, setting aside Carron’s inadequate qualifications and disclosure, his

opinions should be excluded because they opine on the quality of the Manafort loans in the

abstract, untethered to any analysis of the defendant’s own actions or mental state. (The

Government’s expert, by contrast, grounds his opinions in the defendant’s violations of duties

imposed on him by regulatory and industry standards and Bank policy.) Moreover, even on their

own terms, Carron’s opinions are fatally flawed and unreliable, relying on the type of “apples-

and-oranges” comparisons that have been held to justify preclusion.

       Second, and consistent with the motion described above, the Government seeks to limit

evidence and argument regarding the quality of the Manafort loans—and Calk’s beliefs

regarding their quality—to the one permissible purpose for such evidence: to assess whether

Calk acted with corrupt intent. In particular, the Government seeks to preclude any evidence or
         Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 8 of 47




argument suggesting that the defendant’s guilt or innocence depends on whether the loans were

sound, or on whether the defendant negligently or due to being defrauded by Manafort believed

they were sound. Although evidence of the quality of the Manafort loans (or lack thereof) is

relevant insofar as it bears on the defendant’s mental state, the law is clear that a bank official

violates Section 215 if he corruptly solicits a thing of value intending to be influenced in his

official actions regardless of whether he would have, and should have, taken the same actions in

the absence of any expected personal benefit. The defendant should be precluded from

suggesting the contrary, and should be precluded from attempting to turn this trial into a mini-

trial over whether he was defrauded by Manafort.

       Finally, the Government seeks to preclude certain evidence or argument that is wholly

irrelevant to the issues at trial, and/or for which any conceivable probative value is substantially

outweighed by the risk of juror confusion, distraction from the evidence, unnecessary

lengthening of the trial, and/or prejudice to the Government. Specifically, the Government

moves to preclude evidence or argument concerning Calk’s alleged prior commission of “good

acts”; irrelevant facts intended to elicit juror sympathy; and allegations that the charge against

him is politically or otherwise improperly motivated.

                                         BACKGROUND

       This case concerns the defendant’s corrupt abuse of his position as then-CEO and

chairman of TFSB, a federally-insured savings association, and its holding company National

Bancorp Holdings, Inc. (the “Holding Company”), to solicit personal benefits for himself in

exchange for approving millions of dollars in loans from the Bank and the Holding Company.

       From approximately July 2016 to approximately January 2017, the defendant worked to

extend $16 million in financing to Paul Manafort—a political consultant who for a portion of this
                                               2
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 9 of 47




time period was chairman of the Donald J. Trump presidential campaign and who, after formally

leaving the campaign, remained influential with the campaign and, later, presidential transition

team—in exchange for Manafort’s assistance with the defendant’s efforts to secure prestigious

high-level positions on the campaign and in the administration. For example, while Manafort’s

loans were pending approval, the defendant provided Manafort with a ranked list of the

governmental positions he desired, which started with Secretary of the Treasury, and was

followed by Deputy Secretary of the Treasury, Secretary of Commerce, and Secretary of

Defense, as well as 19 ambassadorships similarly ranked and starting with the United Kingdom,

France, Germany, and Italy. Manafort appointed the defendant to the Trump campaign’s

economic advisory committee and ultimately recommended the defendant for a position in the

administration, specifically, Under Secretary of the Army. 1

       The defendant was closely and personally involved in extending the $16 million in loans

during the exact time period that he was soliciting Manafort’s assistance. He caused the Bank to

approve the loans despite significant red flags regarding Manafort’s ability to repay them, such

as his deteriorating financial condition and history of defaulting on prior loans. The defendant

also used his position as chairman of the Holding Company to cause the Holding Company to

purchase a portion of the Manafort loans. This maneuver—which the Holding Company had

never before engaged in—allowed the Bank to extend loans that would have otherwise exceeded

its statutory lending limit to a single borrower. As such, this transaction did nothing to mitigate

the risk to the enterprise as a whole posed by its large exposure to Manafort. The Manafort loans



1
 Although Calk was interviewed for the position as a result of Manafort’s efforts, he was not
ultimately selected.
                                                 3
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 10 of 47




ultimately ended in default following Manafort’s arrest, and the Bank sustained a multimillion

dollar loss which it is currently attempting to recoup.

                                            ARGUMENT

  I.    THE DEFENDANT’S EXPERT SHOULD BE EXCLUDED BECAUSE HE
        LACKS REQUISITE EXPERTISE, HIS DISCLOSURE IS INADEQUATE, AND
        HIS OPINIONS ARE IRRELEVANT, FLAWED, AND UNRELIABLE

        A.      Factual Background

        The Indictment alleges that the defendant “abused his authority as the chairman and chief

executive officer of a federally-insured bank to cause $16 million in loans to be issued to a

borrower whom [the defendant] expected would, in return, assist [the defendant] in obtaining a

senior position with an incoming presidential administration,” in violation of 18 U.S.C.

§ 215(a)(2). (Ind. ¶ 1.) At trial, the Government expects that many key facts will not be in

dispute: for instance, there cannot be any dispute that the defendant played an active role in

causing the Bank and the Holding Company to approve the Manafort loans; nor can there be any

dispute that, during the same time period, he was seeking Manafort’s assistance in obtaining a

high-level administration position. The key issue at trial is likely to be whether the defendant

acted with the requisite intent, that is, “corruptly.”

        Among other evidence that the Government expects to introduce at trial to prove that the

defendant acted corruptly, the Government expects to offer evidence that, in approving the $16

million in loans to Manafort, the defendant violated various duties he owed the Bank under

industry and regulatory standards and Bank policy. As set forth below, such evidence is relevant

and admissible because it will assist the jury in determining whether the defendant acted

corruptly. One witness whose testimony will be relevant to proving the defendant’s corrupt

mental state is Joseph Belanger of The Brattle Group, whom the Government presently expects
                                                   4
         Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 11 of 47




to call as an expert witness. Belanger, an industry veteran with more than three decades of bank

lending experience, will describe the various regulatory and industry standards, as well as Bank

policies, that imposed duties on the defendant in connection with his evaluation of the Manafort

loans. Belanger will explain the multiple ways in which the defendant violated those duties,

from which the jury will be able to draw critical inferences regarding the defendant’s mental

state.

         On June 1, 2020, the Government provided the defendant with a detailed, 49-page notice

describing Belanger’s qualifications, analysis, opinions, and expected testimony along with a 9-

page curriculum vitae (“CV”) further detailing his qualifications and experience. (See Exhibit 1,

attached hereto.) With respect to Belanger’s qualifications, among other things, the notice

indicated that he has worked in bank lending for approximately 30 years, including working for

twelve years (1997 to 2009) as a Senior Vice President and Division Head at State Street Bank

and Trust Company, including (from at least 2002) directing the company’s commercial loan and

related functions worldwide. (Ex. 1 at Ex. A at 2-3, 37, 42.) He thus has extensive expertise in

precisely the subject matter at issue in this case: the regulatory and industry standards applicable

to underwriting and originating commercial loans. Belanger’s opinions are as follows, in sum:

            •   The Manafort loans, 2 which the defendant authorized as chair of the loan
                committee, were not consistent with regulatory and industry-standard lending
                practices, or with the Bank’s lending policies. The loans posed inordinate risk to
                the Bank and would not have been extended if the Bank (specifically, its loan
                committee) were following standard practices, including because (i) Manafort had
                insufficient income to service his debt; his financial documentation was unreliable,
                contradictory, and suggestive of a deteriorating condition; and although the loans
                were well-collateralized, collateral alone is an insufficient basis to extend such

2
  These loans were described in the Indictment as the “$9.5M Loan” and “$6.5M Loan,” and are
described in Belanger’s report as the “Summerbreeze Loan” and “Union Street Loan,”
respectively.
                                                 5
         Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 12 of 47




                loans, (ii) Manafort was under scrutiny for his ties to foreign governments and
                allegedly receiving millions of dollars in undisclosed cash payments, (iii) Manafort
                lacked any demonstrable competency as a real estate developer, and
                (iv) transferring a portion of the Manafort loans from the Bank to the Holding
                Company, in order to avoid breaching Bank’s legal lending limit, was not an
                effective or appropriate means of reducing overall risk to the enterprise. (See Ex.
                1 at Ex. A at 3-4, 6-19.)

            •   The defendant breached his fiduciary obligations as a member of the Bank’s loan
                committee, including because (i) he had a responsibility to be informed of all
                material information reasonably available before making a loan decision, and
                (ii) the defendant therefore should have either rejected the loans based on
                Manafort’s lack of qualifications as a borrower and real estate developer, or at a
                minimum undertaken further due diligence. (See Ex. 1 at Ex. A at 4-5, 19-26.)

            •   The defendant violated Bank policy—and regulatory standards—concerning
                ethical conduct and conflicts of interest, including because (i) the Bank’s Loan
                Policy prohibited lending officers from “mak[ing] or commit[ting] a loan . . . in
                which the credit will directly or indirectly benefit them personally,” (ii) as an
                executive and director of the bank, the defendant also had a fiduciary duty to act in
                the best interest of the Bank and not to abuse his position for personal gain, and
                (iii) the defendant violated these obligations by actively participating in the process
                of approving the Manafort loans while simultaneously seeking Manafort’s
                assistance in obtaining a senior position in the Trump administration. (See Ex. 1 at
                Ex. A at 5, 27-29.)

        On June 22, 2020, the defendant provided the Government with an approximately two-

page notice purporting to describe the opinions of an expert, Dr. Andrew Carron, whom the

defendant intends to call to rebut the testimony of Belanger, as well as a CV. (See Exhibit 2,

attached hereto.) With respect to Carron’s qualifications, the defendant states that Carron

“worked in the securities industry including having responsibility for oversight of risk exposure

relating to bond trading activities, directing fixed income research for global bonds and

currencies, and managing mortgage- and asset-backed research departments.” (Ex. 2 at 1.)

Neither this summary, nor his 20-page CV, reflects any experience with bank lending. (Id.,

Appendix A.) With respect to Carron’s opinions, the defendant’s notice states the following, in

its entirety:
                                                  6
Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 13 of 47




       Summary of Opinions

       1. Dr. Carron will define, from the point of view of financial
       economics, the concepts of risk and rate of return and will
       describe the relationship between those two concepts. Dr.
       Carron is expected to testify that there are certain financial
       criteria generally considered to be important in evaluating the
       riskiness of a residential mortgage loan, including loan-to-
       value, debt service coverage ratio, credit score, loan size,
       number of units, and owner occupancy. Dr. Carron will
       compare the Manaforts’ reported metrics for these criteria to
       market benchmarks. Dr. Carron will further testify as to the
       market levels of mortgage interest rates in late 2016 / early
       2017, based on how a borrower’s numbers for these criteria
       compared with market norms. As a result of these analyses,
       Dr. Carron is expected to show that the terms of the
       Manaforts’ loans were within the range of market conditions
       and that the interest rates and fees were more than sufficient
       to compensate The Federal Savings Bank (“TFSB”) for the
       risks inherent in making these loans.

       2. Dr. Carron will perform calculations demonstrating the
       amount of profit or loss that TFSB would have realized on the
       loans under a reasonable range of assumptions for the amount
       and timing of loan repayment.

       3. Dr. Carron will describe the concept of asset-based lending
       and the relationship between asset coverage and any
       uncertainty regarding the income of the borrower. He is
       expected to opine that the Manaforts’ liquid and real estate
       assets would have mitigated concerns regarding the
       Manaforts’ future income.

       4. Contrary to what the government’s expert witnesses
       asserted in their notices, Dr. Carron will opine that a bank’s
       risk is reduced when its holding company takes a participation
       in a large loan held by the bank.

       Bases and Reasons for Opinions

       Dr. Carron’s opinions will be based on his training and
       experience as well as a review of relevant documents
       produced by the government setting forth information about
       the Manaforts’ financial condition and the terms and
       conditions of the loans; relevant academic and industry

                                     7
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 14 of 47




                     literature; OCC Call Reports and other publications, banking
                     regulations and regulatory guidelines, government reports and
                     banking industry publications; and market and industry data
                     on benchmark mortgage rates and industry guidelines used to
                     adjust these rates based on loan specifics.

                     We anticipate that Dr. Carron will take into account additional
                     disclosures from the government, including the testimony of
                     the government’s expert witnesses, as well as any relevant
                     developments that occur prior to his testimony at trial, and
                     may modify or supplement his testimony if appropriate. The
                     defense may call other, non-expert summary witnesses.

(Ex. 2 at 2-3.)

        On July 13, 2020, the Government provided the defendant with a 15-page notice

describing the opinions of Belanger in rebuttal to the opinions of Carron. (See Exhibit 3,

attached hereto.) Belanger’s rebuttal opinions can be summarized as follows:

            •     With respect to Carron’s qualifications: Carron is not qualified to offer an opinion
                  on the Manafort loans because (i) his CV reveals no experience with bank lending,
                  (ii) he has never previously testified on bank lending customs and practices,
                  including with respect to the origination or underwriting of commercial loans, and
                  (iii) Carron’s experience analyzing mortgage-backed securities is not relevant to an
                  analysis of the Manafort loans because these loans were “portfolio” loans held by
                  the Bank and were not underwritten or originated for the purpose of selling them
                  into a secondary market for securitization. (See Ex. 3 at Ex. A at 9.)

            •     With respect to Carron’s first opinion (i.e., that the Manafort loans were an
                  acceptable risk to the Bank based on the risk and return characteristics of residential
                  mortgage loans and how the Manafort loans compared to residential mortgage
                  benchmarks):

                     o First, it is impossible to respond to this opinion because Carron does not
                       explain on what basis he characterizes the Manafort loans as residential
                       loans as opposed to commercial loans; nor does he define the relevant type
                       of residential mortgage, as different types require the analysis of different
                       metrics. (The Bank itself classified the loans as commercial loans, as the
                       $9.5 million Summerbreeze loan was intended to be used, in large part, for
                       “opportunistic commercial investment purposes” and the $6.5 million
                       Union Street loans were for a commercial construction project.)


                                                    8
Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 15 of 47




         o Second, since the Manafort loans—unlike mass-market mortgages which
           are typically sold into a secondary market—were “portfolio loans” intended
           to be held by the Bank, the underwriting process was based on the loans’
           unique credit characteristics, and it is impossible to compare such loans to
           residential mortgage market benchmarks.

         o Third, Carron fails to respond to the major thrust of Belanger’s opinion—
           i.e., that the Manafort loans were not consistent with regulatory and
           industry-standard lending practices, or with the Bank’s lending policies—
           and confuses the matter by evaluating the loans based on purported market
           benchmarks, which have no bearing in this context.

         o And fourth, although Carron suggests that he disagrees with Belanger’s
           opinion that Manafort’s income was insufficient to service the loans from
           the Bank, Carron fails to provide any information about how he has
           determined that Manafort’s income was sufficient. (See Ex. 3 at Ex. A at
           2-6.)

  •   With respect to Carron’s second opinion (i.e., that he “will perform calculations
      demonstrating the amount of profit or loss that the Bank would have realized on the
      loans under a reasonable range of assumptions for the amount and timing of loan
      repayment”): This opinion is impossible to respond to because Carron has failed
      to provide any information whatsoever regarding this purported profitability
      analysis. (See Ex. 3 at Ex. A at 6-7.)

  •   With respect to Carron’s third opinion (i.e., that he “will describe the concept of
      asset-based lending and . . . is expected to opine that the Manaforts’ liquid and real
      estate assets would have mitigated concerns regarding the Manaforts’ future
      income”): It is not appropriate to describe the Manafort loans as “asset-based
      loans” because that term refers to loans that are backed by, and expected to be
      repaid by, liquid collateral such as a business’s accounts receivable. Here, the
      Manafort loans were largely backed by real estate holdings, which are considered
      to be illiquid collateral that asset-based lenders typically avoid. Accordingly, an
      asset-based lending analysis is inapplicable to these loans, and is confusing because
      it obscures the appropriate analysis, which should be more holistic and should take
      into account Manafort’s inadequate income and deteriorating financial condition.
      (See Ex. 3 at Ex. A at 7-8.)

  •   With respect to Carron’s fourth opinion (i.e., “that a bank’s risk is reduced when its
      holding company takes a participation in a large loan held by the bank”):

         o First, Carron fails to give any indication as to the basis for this opinion.




                                        9
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 16 of 47




                    o Second, this opinion appears to be highly confusing as it focuses narrowly
                      on the risks to the Bank without addressing the risks faced by the overall
                      enterprise, including the Holding Company.

                    o And third, Carron’s opinion fails to address Belanger’s point that, pursuant
                      to applicable regulatory standards, bank holding companies are supposed to
                      be a source of financial strength to subsidiary banks. (See Ex. 3 at Ex. A at
                      8-9.)


       B.      Applicable Law

               1.       Federal Rule of Criminal Procedure 16(b)(1)(C)

       Rule 16(b)(1)(C) of the Federal Rules of Criminal Procedure provides in relevant part:

                    The defendant must, at the government’s request, give to the
                    government a written summary of any testimony that the
                    defendant intends to use under Rules 702, 703, or 705 of the
                    Federal Rules of Evidence as evidence at trial, if . . . (i) the
                    defendant requests disclosure under subdivision (a)(1)(G) and
                    the government complies . . . . This summary must describe
                    the witness’s opinions, the bases and reasons for those
                    opinions, and the witness’s qualifications.

As the Advisory Committee notes to Rule 16 explain, the disclosure requirement “is intended to

minimize surprise that often results from unexpected expert testimony, reduce the need for

continuances, and to provide the opponent with a fair opportunity to test the merit of the expert’s

testimony through focused cross-examination.” United States v. Ferguson, 06 Cr. 137 (CFD),

2007 WL 4539646, at *1 (D. Conn. Dec. 14, 2007) (citation omitted); see United States v.

Rajaratnam, No. 09 Cr. 1184 (RJH), 2011 WL 723530, at *3 (S.D.N.Y. Feb. 25, 2011). If a

defendant fails to provide disclosures in accordance with Rule 16(b)(1)(C), a court may exclude

the expert’s testimony at trial. See United States v. Mahaffy, No. 05 Cr. 613 (ILG), 2007 WL

1213738, at *2 (E.D.N.Y. Apr. 24, 2007).




                                                  10
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 17 of 47




               2.       Rule 702

       Rule 702 of the Federal Rules of Evidence provides:

                    If scientific, technical, or other specialized knowledge will
                    assist the trier of fact to understand the evidence or to
                    determine a fact in issue, a witness qualified as an expert by
                    knowledge, skill, experience, training, or education, may
                    testify thereto in the form of an opinion or otherwise, if (1) the
                    testimony is based upon sufficient facts or data, (2) the
                    testimony is the product of reliable principles and methods,
                    and (3) the witness has applied the principles and methods
                    reliably to the facts of the case.

       The party that proffers the testimony bears the burden of showing that it is admissible by

a preponderance of the evidence. See Bourjaily v. United States, 483 U.S. 171, 176 (1987);

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592 & n.10 (1993) (citing Bourjaily, 483

U.S. at 175-76). A district court’s exclusion of expert testimony will be affirmed unless it

constitutes an abuse of discretion. See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 142 (1997).

       A threshold issue is, of course, whether the witness “is qualified to be an ‘expert’” in the

subject matter at issue. See Nimely v. City of New York, 414 F.3d 381, 396 n.11 (2d Cir. 2005).

Testimony from a qualified expert is admissible only if the trial court determines that it is both

relevant and reliable. Daubert, 509 U.S. at 589-90; see Kumho Tire Co., Inc. v. Carmichael, 526

U.S. 137 (1999). Specifically, in Daubert, the Supreme Court held that the Federal Rules of

Evidence “assign to the trial judge the task of ensuring that an expert’s testimony both rests on a

reliable foundation and is relevant to the task at hand.” 509 U.S. at 597. “Daubert applies to

both defense and government experts.” United States v. Yousef, 327 F.3d 56, 148 (2d Cir. 2003).

       In Joiner, the Supreme Court explained that “[n]othing in either Daubert or the Federal

Rules of Evidence requires a district court to admit opinion evidence that is connected to existing

data only by the ipse dixit of the expert. A court may conclude that there is simply too great an
                                                 11
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 18 of 47




analytical gap between the data and the opinion proffered.” 522 U.S. at 146. For example, in

Kumho Tire, the Court upheld the exclusion of an expert’s testimony that a defect caused a tire’s

tread to separate from the rest of the tire, because the expert’s theories could not reliably

determine the cause of the separation in the tire at issue. 526 U.S. at 154-55; see also

Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256, 267 (2d Cir. 2002) (district court

should undertake a rigorous examination of the facts on which the expert relies, the expert’s

methodology, and the application of that methodology to the facts).

       Applying Rule 702, the Court must determine whether the expert’s reasoning and

methodology underlying his testimony is valid, and whether that reasoning or methodology was

applied reliably to the facts, so as to be relevant and helpful to the jury. See Kumho Tire, 526

U.S. 137. The reliability inquiry is flexible and “must be tied to the facts of a particular case.”

Id. at 150. The Second Circuit has emphasized that “it is critical that an expert’s analysis be

reliable at every step.” Amorgianos, 303 F.3d at 267. “In deciding whether a step in an expert’s

analysis is unreliable, the district court should undertake a rigorous examination of the facts on

which the expert relies, the method by which the expert draws an opinion from those facts, and

how the expert applies the facts and methods to the case at hand.” Id. Minor flaws with an

otherwise reliable expert opinion will not bar admission of that evidence; however, the Court

should exclude the expert evidence “if the flaw is large enough that the expert lacks ‘good

grounds’ for his or her conclusions.” Id. (quotation marks omitted).

               3.      Rules 401-403

       Rules 401 through 403 of the Federal Rules of Evidence state that relevant evidence is

admissible when it tends to make the existence of any fact that is of consequence more or less

probable than it would be without the evidence, but it may be excluded if its probative value is
                                               12
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 19 of 47




substantially outweighed by, among other things, the danger of unfair prejudice, confusion of the

issues, and misleading the jury. “Expert evidence can be both powerful and quite misleading

because of the difficulty in evaluating it. Because of this risk, the judge in weighing possible

prejudice against probative force under Rule 403 . . . exercises more control over experts than

over lay witnesses.” Daubert, 509 U.S. at 595 (quoting authority omitted).

       C.      Discussion

       The defendant’s expert, Dr. Andrew Carron, should be excluded because (i) he is not

qualified to testify as an expert in the regulatory and industry standards, or bank policies and

practices, applicable to bank lending, in particular concerning the underwriting and originating of

commercial real estate loans, (ii) the defendant’s expert notice is woefully inadequate (and must

be supplemented if Carron is not excluded), and (iii) his opinions are irrelevant, flawed and

unreliable, and would be unduly confusing to the jury.

               1.      Dr. Carron Is Not Qualified to Testify as an Expert in the Underwriting
                       and Origination of Commercial Loans

       “Whether a witness is qualified as an expert can only be determined by comparing the

area in which the witness has superior knowledge, skill, experience, or education with the subject

matter of the witness’s testimony. . . . A district court’s conclusion that an expert is not qualified

to testify will be affirmed unless manifestly erroneous.” United States v. Diallo, 40 F.3d 32, 34

(2d Cir. 1994) (internal quotation marks and citations omitted). Carron’s 20-page CV leaves no

doubt that he has impressive credentials and extensive experience in certain sectors of the

finance industry. However, he lacks any experience in the specific subject matter at issue here:

bank lending, especially in regard to the underwriting and originating of commercial real estate

loans. Notably, the defendant’s summary of Carron’s qualifications does not even attempt to

                                                  13
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 20 of 47




suggest that he has expertise in this subject matter:

                     Dr. Carron worked in the securities industry including having
                     responsibility for oversight of risk exposure relating to bond
                     trading activities, directing fixed income research for global
                     bonds and currencies, and managing mortgage- and asset-
                     backed research departments. . . . Dr. Carron consults in the
                     areas of financial products (including mortgages) and
                     securities markets, investments, and risk management and has
                     been qualified at arbitration hearings and at trial as an expert
                     in the areas of financial economics, securities markets, and
                     securities industry customs and practices. His litigation
                     assignments include securities market practices and
                     investments and he has conducted studies of market structure
                     and practices for bond rating agencies, financial institutions,
                     and individual and institutional investors.

(Ex. 2 at 1-2.) Absent from this description is any experience relevant to bank lending generally,

or to commercial real estate loans specifically. While he may have expertise in “risk exposure

relating to bond trading activities,” “fixed income research for global bonds and currencies,” and

“managing mortgage- and asset-backed research departments” (id.), that does not mean he has

any experience relevant to the specific conduct at issue in this case. See Nimely, 414 F.3d at 399

n.13 (Just “because a witness qualifies as an expert with respect to certain matters or areas of

knowledge, it by no means follows that he or she is qualified to express expert opinions as to

other fields.”); see also Querub v. Hong Kong, 649 F. App’x 55, 57 (2d Cir. 2016) (summary

order) (excluding expert familiar only with foreign accounting standards, noting that because the

expert “is not qualified to opine on PCOAB standards, she has no basis for comparing them with

other standards”).

       Carron is not qualified to offer the opinions set forth in the defendant’s notice. For

example, he plans to offer an opinion that the Manafort loans were an acceptable risk to the Bank

based on the risk and return characteristics of residential mortgage loans and how the Manafort

                                                   14
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 21 of 47




loans compared to residential mortgage benchmarks. (See Ex. 2 at 2.) But he has no experience

analyzing, from the perspective of a bank lender, whether a particular loan should be originated

based on its risk profile. This is doubly true as to commercial loans, which appears to be a field

completely outside Carron’s areas of expertise. Carron also plans to offer an opinion that “the

Manaforts’ liquid and real estate assets would have mitigated concerns regarding the Manaforts’

future income.” (Id.) But, again, he has no experience actually underwriting commercial loans

and determining whether real estate collateral sufficiently mitigates concerns regarding a

borrower’s income. Carron is also not qualified to opine “that a bank’s risk is reduced when its

holding company takes a participation in a large loan held by the bank.” (Id.) Since he has no

experience in underwriting or originating commercial loans, he has no basis to describe the

measures that a bank can appropriately undertake to address a situation where a particular loan

may cause a bank to exceed its legal lending limit. His opinion that the Bank somehow reduced

its risk by participating a portion of the Manafort loans up to the Holding Company thus appears

to be based purely on abstract theoretical analysis, as opposed to real-world expertise.

       As Belanger notes in his rebuttal notice:

                  The only identifiable mortgage related experience Dr. Carron
                  does have was as an analyst of mortgage-backed securities.
                  The [Manafort] loans were portfolio loans held by TFSB and
                  not originated for the purpose of selling the loans into the
                  secondary market for securitization in pools of mortgages. Dr.
                  Carron’s experience in the secondary market for securities
                  would include securitizing and investing in the mortgage
                  pools, none of which is relevant to whether these loans should
                  or should not have been made to Manafort.

                  This was a credit decision and not a securitization
                  qualification decision. Dr. Carron is not qualified to opine on
                  the TFSB’s credit decision to extend loans to Manafort in the
                  manner TFSB did.

                                                15
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 22 of 47




(Ex. 3 at Ex. A at 9.) In other words, although Carron may be qualified to opine as to whether

the Manafort loans could be sold into the secondary market for securitization—an opinion that

has no relevance here—he is not qualified to opine as to the standards, practices, and policies

pertinent to the Bank in underwriting and originating those loans. In sum, because Carron is not

qualified to offer the opinions set forth in his disclosure, his testimony should be excluded.

               2.       The Defendant’s Expert Disclosure Is Woefully Inadequate

       As set forth above, when the Government disclosed its intention to call Belanger as an

expert, the Government provided the defense with a detailed, 49-page notice describing

Belanger’s qualifications, analysis, opinions, and expected testimony. (See Ex. 1.) In response,

the defendant provided expert notice that spans barely two pages and is utterly devoid of the sort

of detail necessary for the Government or its witnesses to evaluate Carron’s purported opinions

or to formulate a response. (See Ex. 2.) “Proper expert disclosures are not a mere technicality

with which compliance may be made or not—they are required by Rule 16 of the Federal Rules

of Criminal Procedure” and the requirements “do not only apply to one side and not the other.”

United States v. Ulbricht, No. 14 Cr. 68 (KBF), 2015 WL 413318, at *2 (S.D.N.Y. Feb. 1, 2015),

aff’d, 858 F.3d 71 (2d Cir. 2017). In particular:

                    Rule 16 requires that the defendant must provide a “written
                    summary of any testimony that the defendant intends to use,”
                    which “must describe the witness’s opinions, the bases and
                    reasons for those opinions, and the witness’s qualifications.”
                    Fed. R. Crim. P. 16(b)(1)(C).

                    The Advisory Committee notes to Rule 16 explain that the
                    disclosure requirement “is intended to minimize surprise that
                    often results from unexpected expert testimony, reduce the
                    need for continuances, and to provide the opponent with a fair
                    opportunity to test the merit of the expert’s testimony through
                    focused cross-examination.” Fed. R. Crim. P. 16 advisory
                    committee’s note to 1993 amendment.
                                                   16
       Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 23 of 47




                  Courts’ application of these rules in specific cases has led to
                  the development of a substantial and consistent body of law
                  governing the admissibility of expert testimony. In a criminal
                  case, the first question is whether the appropriate Rule 16
                  disclosures have been made. . . . [A] failure to provide the
                  required level of detail as to the expert’s opinions and the
                  bases, reasons, and sources of those opinions can . . . lead to
                  preclusion. For instance, preclusion is justified when the
                  expert disclosures merely list general topics about which the
                  expert will testify. E.g., United States v. Concessi, 38 Fed.
                  App’x 866, 868 (4th Cir.2002); United States v. Valle, No. 12
                  Cr. 847 (PGG), 2013 WL 440687, at *5 (S.D.N.Y. Feb. 2,
                  2013); United States v. Ferguson, No. 3:06CR137 (CFD),
                  2007 WL 4539646, at *1 (D. Conn. Dec. 14, 2007); United
                  States v. Mahaffy, No. 05 Cr. 613 (ILG), 2007 WL 1213738,
                  at *3 (E.D.N.Y. Apr. 24, 2007). Courts have also precluded
                  expert testimony when the Rule 16 disclosures fail to specify
                  the expert’s bases, reasons, and sources for their opinions.
                  E.g., Concessi, 38 Fed. App’x at 868; [United States v.]
                  Wilson, 493 F. Supp. 2d [484 ,]487 [(S.D.N.Y. 2006)]; see
                  also United States v. Sturman, No. 96 Cr. 318, 1998 WL
                  126066 (S.D.N.Y. Mar. 20, 1998) (a “general description of
                  possible bases” does not meet the requirements of Rule
                  16(b)(1)(C)).

                  This is both sensible and fair. It is sensible because without
                  the appropriate detail, a Court cannot possibly assess
                  admissibility, an opposing party cannot prepare a response or
                  for proper cross-examination, and a trial devolves into jungle
                  warfare by ambush. The various rules and the case law
                  interpreting them are designed to avoid that outcome.

Ulbricht, 2015 WL 413318, at *5-6.

       The defendant’s expert disclosure falls far short of the applicable standards. As an initial

matter, the defendant suggests that Carron will be seeking to rebut Belanger’s opinions, yet his

expert disclosure reveals nothing about what opinions, if any, Carron has regarding the subjects

set forth in Belanger’s disclosure. As set forth above, the main thrust of Belanger’s expected

testimony is that (i) the $16 million in loans extended to Manafort with the defendant’s approval

were not consistent with regulatory and industry-standard lending practices, or with the Bank’s
                                               17
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 24 of 47




lending policies, (ii) the defendant breached his fiduciary obligations as a member of the Bank’s

loan committee, and (iii) the defendant violated Bank policy—and regulatory standards—

concerning ethical conduct and conflicts of interest. (See supra Section I.A.) The defendant’s

expert disclosure is completely silent as to these matters (perhaps in part because Carron is not

qualified to render an opinion as to them). Carron should therefore be precluded from testifying

in rebuttal to any opinions offered by Belanger on these subjects.

       Carron’s disclosure is also inadequate as to the opinions actually set forth therein. With

respect to Carron’s first opinion (i.e., concluding that the Manafort loans were an acceptable risk

to the Bank based on the risk and return characteristics of residential mortgage loans and how the

Manafort loans compared to residential mortgage benchmarks): As explained in Belanger’s

rebuttal disclosure, Carron’s opinion is impossible to evaluate or respond to for multiple reasons.

(See Ex. 3 at Ex. A at 2-6.) Carron does not explain on what basis he characterizes the Manafort

loans as residential loans as opposed to commercial loans (the Bank itself classified the loans as

commercial real estate loans, and the $9.5 million Summerbreeze loan, for example, was

intended to be used, in large part, for “opportunistic commercial investment purposes”); nor does

he define the relevant type of residential mortgage, as different types require the analysis of

different metrics. (See Id. at Ex. A at 2-3.) Carron also does not explain the basis for choosing

and quantifying the metrics which he selects as relevant market benchmarks. (Id.)

       More fundamentally, since the Manafort loans were originated as “portfolio” loans to be

held on the Bank’s books rather than sold into the secondary market for securitization, Carron

should—but fails to—explain why his mode of analysis is relevant or appropriate at all, as

opposed to analyzing whether the underwriting and origination of the loans were consistent with


                                                 18
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 25 of 47




industry standards and Bank policy. (Id.) See Ulbricht, 2015 WL 413318, at *6 (The defense

“has not set forth the bases, reasons, and sources with anything close to the requisite

specificity—merely asserting that [the expert] will provide this opinion based on some

unspecified method of analyzing market forces and liquidity, based on data from unspecified

sources, does not suffice.”).

       With respect to Carron’s second “opinion” (i.e., that he “will perform calculations

demonstrating the amount of profit or loss that the Bank would have realized on the loans under

a reasonable range of assumptions for the amount and timing of loan repayment”): The

disclosure does not even hint at his actual opinions. It is literally impossible to respond to this

opinion because Carron has failed to provide any information whatsoever regarding this

purported profitability analysis. (See Ex. 3 at Ex. A at 6-7.) He does not even identify how

much profit or loss he is expecting to project, rendering it impossible—short of simply

speculating that a retained defense expert will testify favorably for the defense—for the

Government to know what Carron’s opinions are or whether its witnesses agree or disagree with

them, or why. (Id.) Moreover, on top of not setting forth Carron’s conclusions, the disclosure

says nothing at all about the assumptions they are based on, why these assumptions are

reasonable, or how they factor into his calculation. (Id.) See, e.g., United States v. Valle, No. 12

Cr. 847 (PGG), 2013 WL 440687, at *5 (S.D.N.Y. Feb. 2, 2013) (“Merely identifying the

general topics about which the expert will testify is insufficient; rather, the summary must reveal

the expert’s actual opinions.”); United States v. Duvall, 272 F.3d 825, 828 (7th Cir. 2001) (“The

Rule requires a summary of the expected testimony, not a list of topics.”).

       Even if the Government could divine what Carron’s opinions are, there is no explanation


                                                 19
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 26 of 47




as to why this mode of analysis is reasonable in the first place. As explained below, it is not

helpful to the jury to analyze whether the Manafort loans might have been profitable given

certain assumptions—an abstract analysis utterly untethered to the defendant’s mental state.

Rather, what is relevant is whether the defendant’s approval of the loans was consistent with

applicable standards and policies.

       With respect to Carron’s third opinion (i.e., that he “will describe the concept of asset-

based lending and . . . is expected to opine that the Manaforts’ liquid and real estate assets would

have mitigated concerns regarding the Manaforts’ future income”): Carron fails to explain why

it is appropriate to analyze the Manafort loans as “asset-based loans,” since that term is generally

understood in the industry to refer to loans backed by, and expected to be repaid by, liquid

collateral such as a business’s accounts receivable, whereas the Manafort loans were largely

backed by illiquid real estate holdings. (See Ex. 3 at Ex. A at 7-8.)

       With respect to Carron’s fourth opinion (i.e., “that a bank’s risk is reduced when its

holding company takes a participation in a large loan held by the bank”): Carron’s one-sentence

conclusory assertion fails to give any indication as to the basis for this opinion. More

importantly, Carron’s disclosure fails to explain why the Bank participating a portion of the

Manafort loans up to the Holding Company was an appropriate way to manage enterprise risk

and avoid breaching its legal lending limit. (See Ex. 3 at Ex. A at 8-9.)

       In sum, the defendant’s expert disclosure fails to comply with the requirements of Rule

16. These requirements exist to allow opposing counsel the opportunity to challenge the

admissibility of testimony, adequately prepare for cross-examination, and decide whether to

retain and prepare rebuttal witnesses. See, e.g., Rajaratnam, 2011 WL 723530, at *3 (“[T]he


                                                 20
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 27 of 47




purpose of reciprocal expert disclosures is ‘to minimize surprise that often results from

unexpected expert testimony, reduce the need for continuances, and to provide the opponent with

a fair opportunity to test the merit of the expert’s testimony through focused cross-

examination.’” (quoting Fed. R. Crim. P. 16 Advisory Committee’s Note)); Valle, 2013 WL

440687, at *5 (same); United States v. Day, 524 F.3d 1361, 1372 (D.C. Cir. 2008) (same).

Carron’s testimony should be excluded for all the reasons set forth in this brief; but at a

minimum, the defendant should be ordered to significantly supplement his disclosure.

                3.      Dr. Carron’s Testimony Should Be Excluded Because His Opinions Are
                        Irrelevant, Flawed, and Confusing to the Jury

        Even if Carron were qualified to testify as an expert in bank lending (which he is not),

and even if the defendant’s disclosure were supplemented, Carron’s testimony should still be

excluded because his opinions are irrelevant, deeply flawed and unreliable, and because they

would confuse the jury. To be admissible, expert testimony must “help the trier of fact to

understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702(a). “Expert

testimony which does not relate to any issue in the case is not relevant and, ergo, non-helpful.”

Daubert, 509 U.S. at 591. Carron’s opinions are not helpful to the jury because they are not tied

to duties owed by the defendant under applicable regulatory standards and Bank policies, and

thus will not aid the jury in deciding the only key issue likely to be in dispute: whether the

defendant acted corruptly. Rather, Carron intends to engage in a post hoc evaluation of the

Manafort loans in the abstract, which would amount to a freewheeling academic exercise with

virtually no likelihood of aiding the jury. 3


3
  Moreover, there will be extensive evidence concerning the quality of the Manafort loans from
the documentary record and from witnesses, including Bank employees and Office of

                                                 21
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 28 of 47




       As set forth above, Belanger’s opinions concern (i) the extent to which the Manafort

loans, which the defendant personally approved, were consistent with regulatory and industry-

standard lending practices, and with the Bank’s lending policies, (ii) whether the defendant

breached his fiduciary duties in his capacity as a member of the Bank’s loan committee, and (iii)

whether the defendant violated Bank policy (and regulatory standards) concerning ethical

conduct and conflicts of interest due to his involvement in the Manafort loans while seeking

Manafort’s assistance obtaining a position in the presidential administration. See supra Section

I.A. These opinions are all relevant and helpful to the jury because they bear directly on the

defendant’s mental state, that is, whether he acted “corruptly.”

       In the context of Section 215, “corruptly” refers “to acts done voluntarily and

intentionally and with the bad purpose of accomplishing either an unlawful end or result, or a

lawful end or result by some unlawful method or means. The motive to act corruptly is

ordinarily a hope or expectation of either financial gain or other benefit to oneself or some profit

or benefit to another.” United States v. McElroy, 910 F.2d 1016, 1021 (2d Cir. 1990) (internal

quotation marks omitted). Thus, in determining whether the defendant acted with a “bad

purpose” and intended to achieve “an unlawful end or result” or “a lawful end or result by some




Comptroller of the Currency (“OCC”) examiners, who analyzed the loans in the course of their
daily responsibilities. Expert testimony on the same point would be cumulative, prejudicial, and
confusing to the jury, as it would lend the imprimatur of an expert to a subject matter that is more
than sufficiently covered by other witnesses. By contrast, where experts can offer testimony that
would be non-cumulative and would assist rather than confuse the jury is by (i) educating the
jury on the regulatory and industry standards, and Bank policies, that imposed duties on Bank
personnel, including Calk, in connection with their evaluation of the Manafort loans, and (ii)
relating those standards and policies to Calk’s conduct with respect to the Manafort loans. Such
testimony—which Carron does not propose to offer—would be narrowly tailored to the only key
issue likely to be in dispute: whether Calk acted corruptly.
                                                 22
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 29 of 47




unlawful method or means,” id., it is highly relevant for the jury to consider whether the

defendant knowingly breached duties he owed the Bank under regulatory standards or Bank

policy. See United States v. Murgio, 209 F. Supp. 3d 698, 718-20 (S.D.N.Y. 2016) (indictment

sufficiently alleged that defendant acted “corruptly” in violation of Section 215 because it

alleged that he “intentionally took actions that violated the duties he owed in his capacity as

Chairman of the Board of [a financial institution],” and noting that Government would also

introduce evidence that defendant violated pertinent regulations); see also McElroy, 910 F.2d at

1023-24 (in prosecution under Section 215, admitting evidence that loans to defendant violated a

particular regulation because such evidence “served to explain the basis for [a relevant bank’s]

lending policies and creditworthiness determinations as they related to [defendant’s] loan

application” and because jury was instructed that “a violation of [the regulation] would ‘not

amount to criminal conduct under federal law’”).

       In contrast to Belanger’s opinions—which relate specifically to violations of duties

pertinent to the defendant’s mental state—Carron’s opinions do not involve any duties, policies,

or standards of the Bank, and (by classifying the loans into different categories than the Bank

did) do not even employ the same mode of analysis used by the Bank. As such, they are entirely

disconnected from the defendant’s mental state and therefore not helpful to the jury. The

opinions are also deeply flawed because they are premised on the notion that the loans were

residential mortgages sold into a secondary market (when in fact they were commercial loans

held on the Bank’s own books) and that they were “asset-based loans” (when in fact they did not

qualify as asset-based loans because they were backed by illiquid real estate collateral, not liquid

collateral like an account receivable).


                                                 23
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 30 of 47




                       a)      Carron’s First and Second Opinions

       Carron’s first opinion is that “the terms of the Manaforts’ loans were within the range of

market conditions and that the interest rates and fees were more than sufficient to compensate

[the Bank] for the risks inherent in making these loans,” and his second opinion will involve

“demonstrating the amount of profit or loss that [the Bank] would have realized on the loans

under a reasonable range of assumptions.” (Ex. 2 at 2.) 4 The analysis of commercial loans

under residential loan benchmarks in Carron’s first opinion is not helpful to the jury, both

because the Manafort loans were not in fact residential loans and because the Bank did not

analyze them as residential loans. Similarly, both opinions are unhelpful because they are

entirely divorced from the issue that the jury must resolve: the defendant’s mental state.

       Although the defendant’s sparse disclosure makes it very difficult to know exactly how

Carron plans to testify, it appears that he intends to engage in an academic explication of “the

concepts of risk and rate of return,” the “financial criteria generally considered to be important in

evaluating the riskiness of a residential mortgage loan,” the “Manaforts’ reported metrics” and

how they compare to “market benchmarks,” and “the amount of profit or loss that [the Bank]

would have realized on the loans under a reasonable range of assumptions.” (Ex. 2 at 2.) Absent

from this description is any reference to the defendant himself, his duties under applicable

regulatory and industry standards, his duties under applicable Bank policies, and his involvement

in approving these loans while seeking Manafort’s assistance in obtaining an administration

position. Yet these are the only factors that bear on whether the defendant acted corruptly. To



4
 As noted in Section I.A.2, above, the Government is not aware of what Carron’s second
opinion actually is, only that it will involve this subject matter.
                                                 24
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 31 of 47




be helpful to the jury, the testimony must help the jury weigh the defendant’s contemporaneous

knowledge, intent, and/or motive concerning his actions in this case.

       For instance, in United States v. Chi Ping Patrick Ho, 17 Cr. 779 (LAP)—a recent

corruption trial in this District—the defendant sought to introduce expert testimony that he

claimed would show that his conduct (including payments alleged by the Government to be

bribes) benefited his company and furthered important policy objectives of the Chinese state,

with which his company was closely connected. See Ho, 17 Cr. 779 (Dkt. 137 at 23-25). As

Judge Preska explained in granting the Government’s motion to preclude such testimony:

                  [T]he proffered testimony is inadmissible. First, it is wholly
                  irrelevant to the issues on trial. Despite the defendant’s
                  repeated suggestions to the contrary, this case is not a policy
                  or a political debate. . . . The question for the jury is whether
                  the defendant agreed to and did offer bribes, not whether those
                  bribes were in furtherance of some alleged [Chinese] state
                  agenda. Secondly, [the expert’s] proffered opinions are
                  insufficiently connected to what the jury has to decide. Expert
                  testimony is admissible only where it will help the trier of fact
                  to understand the evidence or to determine a fact issue. In
                  short, there must be a fit between the proffered testimony and
                  the facts of this case. There is no such fit here.

Id. (Tr., Nov. 14, 2019 final pretrial conf., at 57). 5 So too here. Expert testimony on whether the

Manafort loans benefited the Bank—divorced from any analysis of the defendant’s own conduct

and how he acted consistently or inconsistently with his duties under regulatory and industry

standards and Bank policy—will not “help the trier of fact to understand the evidence or to

determine a fact in issue” under Rule 702.

       Even if there were some marginal relevance to these opinions, they should be excluded


5
  Notably, the court also excluded the expert testimony because the defendant’s notice was
inadequate. Id. (Tr., Nov. 14, 2019 final pretrial conf., at 55-56).
                                                 25
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 32 of 47




under Rule 403 because their probative value is substantially outweighed by the danger of

confusing the issues and misleading the jury. Fed. R. Evid. 403. It is critical that the jury not be

misled into believing that the defendant’s guilt or innocence depends on whether the Manafort

loans were “good” or “bad” in terms of their risks and potential profits for the Bank. Yet, that

appears to be exactly the goal of Carron’s first and second opinions. Such testimony would risk

seriously confusing the jury into believing that if the loans were reasonably likely to be

profitable—or were “within the range of market conditions” (Ex. 2 at 2)—then the defendant

cannot be guilty. That is emphatically not the law. As described in Section II.A, infra, the

defendant would be equally guilty even if he would have, and should have, approved the loans in

the absence of any expected personal benefit to himself. The question is whether the defendant

acted corruptly, not whether the loans were good or bad or similar or dissimilar to other loans in

the market. Thus, even if Carron’s opinions—despite being wholly divorced from any analysis

of the defendant’s actions and his compliance, or lack thereof, with applicable duties—were

marginally relevant, his testimony should nonetheless be precluded under Rule 403.

       Finally, Carron’s first and second opinions are also deeply flawed as a matter of sheer

analytical rigor and should be excluded because they are not “the product of reliable principles

and methods” that have been “reliably applied . . . to the facts of the case.” Fed. R. Evid. 702(c),

(d). Carron proposes to analyze the Manafort loans by (in his first opinion) comparing their

metrics to general market benchmarks for residential mortgage loans, and (in his second opinion,

as far as the Government can understand) calculating how much profit the Bank would have

realized on the loans based on various assumptions about the residential mortgage market. (See

Ex. 2 at 2.) But as Belanger explains in his rebuttal notice, Carron’s mode of analysis fails for


                                                 26
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 33 of 47




two reasons: First, the Manafort loans were not residential mortgage loans, they were

commercial loans. (See Ex. 3 at Ex. A at 2-4.) And second, the Manafort loans were portfolio

loans underwritten and originated to be held on the Bank’s books, not sold into a secondary

market for securitization. (Id.) “The risks related to portfolio loans must be evaluated in terms

of compliance with the bank’s credit policies and banking regulation, not market benchmarks.

Credit decisions are based on a variety of factors. It is not the formulaic process that is the basis

for meeting securitization requirements.” (Id. at Ex. A at 4.) “There is no comparable pool of

mortgage loans with the same credit risk characteristics [as the Manafort loans]. A credit

decision is reached based on each loan’s unique credit risk characteristics as presented during the

approval process and judged through the lens of the bank’s credit policy and regulatory

guidance.” (Id. at Ex. A at 5.)

       Simply put, one cannot usefully or reliably compare commercial loans held within the

Bank’s own portfolio to residential mortgages sold into a secondary market. It is like comparing

“apples and oranges.” See Boucher v. U.S. Suzuki Motor Corp., 73 F.3d 18, 21 (2d Cir. 1996)

(“expert testimony should be excluded if it is . . . [inter alia] in essence an ‘apples and oranges

comparison’” (quoting Shatkin v. McDonnell Douglas Corp., 727 F.2d 202, 208 (2d Cir.1984)));

see also Joiner, 522 U.S. at 146 (expert testimony should be excluded where “there is simply too

great an analytical gap between the data and the opinion proffered”).

       In sum, Carron’s first and second opinions should be excluded because (1) they are not

helpful to the jury since they concern inapposite metrics and are not linked to the defendant’s

own actions and his own compliance, or lack of compliance, with applicable duties under

regulatory standards and Bank policy, (2) they are prejudicial and likely to confuse the jury into


                                                 27
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 34 of 47




believing that the defendant’s guilt depends on whether the loans were beneficial to the Bank as

opposed to whether the defendant acted corruptly, and (3) they are the product of a flawed and

unreliable analysis comparing commercial loans to residential mortgages, and comparing loans

held on the Bank’s own books to those sold into a secondary market for securitization.

                        b)      Carron’s Third Opinion

        Carron’s third opinion is to “describe the concept of asset-based lending” and explain

“that the Manaforts’ liquid and real estate assets would have mitigated concerns regarding the

Manaforts’ future income.” (Ex. 2 at 2.) This testimony should be precluded for the same

reasons set forth above as to Carron’s first and second opinions: this opinion is not helpful to the

jury, is prejudicial, and is flawed.

        Carron’s third opinion is not helpful to the jury because, as with his first and second

opinions, it is completely divorced from the defendant’s own conduct and his own compliance

with, or violation of, duties imposed on him by regulatory standards and Bank policy. It is not

relevant how the loan would have been analyzed were it an asset-based loan, because it was not

an asset-based loan as that term is understood in the industry. And it is not relevant whether the

collateral underlying the Manafort loans “would have mitigated concerns regarding the

Manaforts’ future income” in some abstract sense divorced from industry standards and the

Bank’s and regulators’ policies and guidelines for making lending decisions. As Belanger

explains—with extensive citation to applicable policies and guidance—it was inconsistent with

regulatory standards and Bank policy to approve the Manafort loans based solely on the

collateral. (See Ex. 1 at Ex. A at 6-8; Ex. 2 at Ex. A at 7-8.) There is no value in an abstract

analysis that will not aid the jury in evaluating the extent to which, if at all, the defendant

complied with his duties as an executive of the Bank and member of the loan committee. And
                                                28
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 35 of 47




even if there were some marginal relevance to such an opinion, it should be excluded under Rule

403 because it would risk seriously confusing the jury into believing that their job is to decide

whether the loans were well-collateralized, when in fact their job is to decide if the defendant

acted corruptly.

       Carron’s third opinion should also be excluded because it is flawed and unreliable. Just

as his first and second opinions seek to engage in improper “apples to oranges” comparisons—

comparing commercial loans to residential loan benchmarks, and comparing loans held on the

Bank’s books to those sold into the secondary market—his third opinion suffers from the same

flaw. See Boucher, 73 F.3d at 21 (“expert testimony should be excluded if it is . . . [inter alia] in

essence an ‘apples and oranges comparison’” (citation omitted)). Specifically, Carron premises

his opinion on the notion that the Manafort loans were “asset-based” loans. (See Ex. 2 at 2.) But

as Belanger explains—with detailed citations to governing authority—this categorization is

improper:

                   [T]hese were not asset-based loans as that term is understood
                   in banking. The mere presence of collateral does not make a
                   loan asset-based. The most common form of asset-based
                   lending is when a bank provides a working capital line of
                   credit against the value of accounts receivable and inventory.
                   The principal source of repayment is the conversion of this
                   collateral into cash over a company’s monthly business cycle.

                   Unlike the liquid asset-based collateral of receivables and
                   inventory, real estate is generally considered illiquid collateral
                   that asset-based lenders are advised to avoid. A more
                   thorough credit analysis is required when lending against
                   illiquid assets, which again suggests that relying on market
                   metrics is inappropriate. Residential real estate lenders are
                   also advised specifically to avoid extending high-risk loans
                   against real estate when the primary source of repayment is
                   the liquidation of the real estate collateral or when the
                   borrower lacks sufficient income to service the debt. The
                   Manafort loans displayed these and other high-risk
                                                   29
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 36 of 47




                   characteristics.

(Ex. 3 at Ex. A at 7-8 (footnotes omitted).) 6 It is thus not appropriate to analyze the Manafort

loans within the context of “asset-based loans.” Because such testimony would not be the

“product of reliable principles and methods” that are “reliably applied . . . to the facts of the

case” it should be excluded under Rule 702.

                       c)      Carron’s Fourth Opinion

       Carron’s fourth opinion is: “Contrary to what the government’s expert witnesses asserted

in their notices, Dr. Carron will opine that a bank’s risk is reduced when its holding company

takes a participation in a large loan held by the bank.” (Ex. 2 at 2.) Although the Government

has no objection to the defendant eliciting expert testimony in rebuttal to Belanger’s opinions,

this opinion suffers from the same flaw discussed above: It is totally divorced from the

defendant himself, and the duties imposed upon him by regulatory standards and Bank policies.

       Belanger’s opinion was not merely that the Bank failed to reduce its risk by participating

a portion of the Manafort loans up to the Holding Company. Rather, his opinion was that by

authorizing such an unusual maneuver, the defendant undermined the ability of the Holding

Company to “conduct [its] operations in a safe and sound manner and particularly to act as a

source of financial strength to the subsidiary bank” as required by applicable regulations. (Ex. 1

at Ex. A at 18; see also Ex. 3 at Ex. A at 8-9.) To properly respond to this opinion, Carron

would need to analyze the extent to which a bank official, in participating a bank’s loan up to the

holding company purportedly to reduce risks to the bank, is acting in accordance with regulatory


6
  These opinions were based directly on regulatory guidance. See Ex. 3 at Ex. A at 7 n.18
(quoting OCC asset-based lending handbook specifying that asset-based loans should have
“minimal reliance on illiquid collateral”).
                                                  30
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 37 of 47




standards and applicable policies and industry practice. To simply assert, in the abstract, that

such a transaction “reduce[s]” a “bank’s risk” (Ex. 2 at 2)—when it merely shifts that risk to the

holding company—is totally irrelevant. Further, as discussed above, even if such an opinion

were marginally relevant, it should still be excluded under Rule 403. Such testimony would risk

seriously misleading the jury into believing that the relevant question is whether the defendant,

in approving this transaction, reduced risks to the Bank, when the only relevant question is

whether he acted corruptly.

       Finally, Carron’s fourth opinion should also be excluded because it is flawed and

unreliable. It appears that Carron intends to focus narrowly on the risks facing the Bank alone,

without considering the enterprise as a whole, including the Holding Company. As Belanger

explains, “Dr. Carron’s opinion does not address the overall risk to the enterprise . . . . In this

case, the portion of the loan that exceeded the bank’s lending limit was transferred within the

enterprise and therefore does not reduce enterprise risk.” (Ex. 3 at Ex. A at 8.) By analogy, if a

skydiver were carrying a package that caused him to exceed the permissible weight limit, it

would hardly make sense to move the package to the top of his parachute. Yet, the thrust of

Carron’s opinion seems to be that the Bank reduced its risk by doing essentially the same thing.

Such reasoning is flawed and unreliable and should be excluded.

 II.   THE COURT SHOULD PRECLUDE EVIDENCE OR ARGUMENT THAT THE
       QUALITY OF THE LOANS, OR FRAUD AGAINST CALK, ARE DEFENSES TO
       THE CHARGED BRIBERY OFFENSE

       The defendant should be precluded from introducing evidence or argument suggesting

that the quality of the loans—or the defendant’s belief in their quality, whether fraudulently or

innocently induced—is a defense to the charged crime of financial institution bribery. In order to

convict the defendant at trial, the Government must prove that he acted with corrupt intent. The
                                               31
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 38 of 47




jury can find that the defendant acted corruptly, and can render a guilty verdict, even if they

believe that the Manafort loans were of high quality, or that the defendant believed them to be of

high quality. The law is clear that a bank official violates Section 215 even if he would have,

and should have, taken the exact same action in the absence of any expected personal benefit.

Thus, while evidence of the good or poor quality of the loans may be relevant to establishing or

refuting corrupt intent, it is not dispositive. Nor is it a defense that the defendant erroneously

believed the loans to be sound because he was defrauded by Manafort. The defendant should be

precluded from introducing evidence or argument suggesting the contrary, or from turning this

trial into a mini-trial over whether he was defrauded by Manafort.

       A.      Applicable Law

       As a general principle, bribery offenses requiring corrupt intent do not depend on the

merits or lack of merits of the action to be performed by the bribe recipient. Thus, an official “is

guilty of accepting a bribe even if he would and should have taken, in the public interest, the

same action for which the bribe was paid.” City of Columbia v. Omni Outdoor Advertising, Inc.,

499 U.S. 365, 378 (1991); see also, e.g., United States v. Alfisi, 308 F.3d 144, 151 (2d Cir. 2002)

(similar); United States v. Rosen, 716 F.3d 691, 701 (2d Cir. 2013) (similar in honest services

fraud case), overruled on other grounds by McDonnell v. United States, 136 S. Ct. 2355, 2371-

72 (2016); United States v. Skelos, 707 F. App’x 733, 739 (2d Cir. 2017) (summary order) (citing

Alfisi and Rosen in honest services fraud case); United States v. Rybicki, 354 F.3d 124, 141 (2d

Cir. 2003) (noting that in cases of honest services fraud based on bribery or kickback theories,

there is no requirement that “the defendant’s behavior must . . . cause, or at least be capable of

causing, some detriment—perhaps some economic or pecuniary detriment—to the employer”);

United States v. Manton, 107 F.2d 834, 845-46 (2d Cir. 1939) (rejecting claim that judge is not
                                              32
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 39 of 47




guilty of bribery if his decisions were correct). (See also Dkt. 92 at 10-11 (“Even if the scheme

occasioned a money or property gain for the betrayed party . . . actionable harm [lies] in the

denial of that party’s right to the offender’s ‘honest services.’” (quoting Skilling v. United States,

561 U.S. 358, 400 (2010))).) 7

       Cases of financial institution bribery under Section 215, which similarly requires corrupt

intent, are treated the same. Accordingly, a defendant can be guilty of bank bribery for taking

actions that cause no loss to a bank or even benefit it. See, e.g., United States v. Denny, 939 F.2d

1449, 1452 (10th Cir. 1991) (“The statute does not require establishing that the bank suffered a

loss. In the case before us, the bank was paid a commission and theoretically made a profit on

each trade. This is legally insignificant.”); United States v. Mann, 161 F.3d 840, 855 (5th Cir.

1998) (upholding Section 215 conviction against bank owner for unconsummated transaction

without relying on any evidence it would have resulted in a loss).

       Similarly, a defendant’s lack of knowledge that taking an action would harm a financial

institution is not a defense to a bank bribery charge; corrupt intent is established by proof of a

corrupt quid pro quo, without any further requirement that the object of the quid pro quo be



7
  The rule is the same in other circuits. See, e.g., United States v. Orenuga, 430 F.3d 1158, 1165-
66 (D.C. Cir. 2005) (proper to charge jury that “[i]t is not a defense to the crime of bribery that
had there been no bribe, the public official might have lawfully and properly performed the same
act” (internal quotation marks omitted)); United States v. Quinn, 359 F.3d 666, 675 (4th Cir.
2004) (“it does not matter whether the government official would have to change his or her
conduct to satisfy the payor’s expectations”); United States v. Jannotti, 673 F.2d 578, 601 (3d
Cir. 1982) (“it is neither material nor a defense to bribery that had there been no bribe, the
[official] might, on the available data, lawfully and properly have made the very
recommendation that [the briber] wanted him to make” (internal quotation marks omitted));
United States v. McDonough, 727 F.3d 143, 159-60 (1st Cir. 2013) (citing Omni Outdoor
Advertising).

                                                  33
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 40 of 47




known to be unlawful. See United States v. Gross, No. 15 Cr. 769 (AJN), 2017 WL 4685111, at

*26 (S.D.N.Y. Oct. 18, 2017) (affirming conviction of defendant who accepted bribes in

exchange for appointing credit union directors, noting that “to show corruption, it was not

necessary to prove that [defendant] accepted money with the intent to accomplish an inherently

unlawful purpose—it was enough to show that, as the head of a federal credit union, [defendant]

accepted money with the intent to be influenced in his decision-making—i.e. to accomplish a

potentially lawful end via illegal means.”). 8

       B.       Discussion

       While the Government expects that evidence of the quality of the loans, or of the

defendant’s awareness of issues with the loan quality, will be relevant at trial, the defendant

should be precluded from suggesting to the jury that the soundness of the loans (or his belief in

their soundness) would be a defense to the charged bribery offense. At the appropriate time, the

Government will request that the jury be instructed that the soundness of the loans, or a genuine

belief in the soundness of the loans, is not a defense to the charged crime, but may be relevant to

an evaluation of corrupt intent. The Government moves now to preclude the introduction of

evidence or argument that would only serve to undermine the jury’s ability to follow such

instructions.

       Accordingly, evidence and argument should be limited to the legally relevant purposes of

elucidating the defendant’s mental state. For example, evidence and argument regarding


8
  The fact that Section 215 is interpreted consistenly with other bribery offenses is unsurprising,
given that it uses the same statutory term—“corruptly”—as other offenses. See, e.g., United
States v. Ng Lap Seng, 934 F.3d 110, 142 (2d Cir. 2019) (citing McElroy definition of
“corruptly” under Section 215 to interpret term in two other statutes, holding it applies “[w]hen a
statute uses the word ‘corruptly’”).
                                                 34
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 41 of 47




arguably positive aspects of the loans should be limited to that necessary to rebut the

Government’s evidence of flaws in the loans. Similary, evidence or argument that the defendant

was deceived or mistaken about flaws in the loans, or other facts related to Manafort, should be

limited to that necessary to rebut the Government’s evidence of the defendant’s knowledge of

flaws or concerning factors in the loan relationship. In other words, the defendant is on trial, not

Manafort, and the issue of whether Manafort defrauded the defendant is not for this jury to

decide, except in the limited way it may bear on the defendant’s mental state.

        The Government expects to introduce evidence that the loans were unsound investments

and that the defendant was aware of sufficient issues with the loans to render his decision to

proceed with them suspicious and commercially unreasonable. This evidence will be relevant as

part of (though hardly the entirety of) the Government’s proof of the defendant’s intent and

motive. The Government acknowledges that evidence tending to negate these facts would be

relevant for that specific purpose—i.e., rebutting the Government’s evidence—if otherwise

admissible. But as the Court has recognized in the context of the defendant’s motion to suppress

the fruits of the search warrant of his phone, while evidence about the loan quality may be

relevant to intent, it is not an element of the offense and thus even favorable evidence about the

loan would not negate other evidence of corrupt intent. (See Tr., Apr. 23, 2020, at 18 (quality of

the loan “certainly bears on intent but I don’t think it has the weight that I think the defendant[]

would like to place on it”); Dkt. 92 at 11 (finding that even “loan terms beneficial to the bank”

would not negate probable cause as to honest services fraud in light of other evidence of corrupt

intent)).

        Accordingly, even if the defendant proffers competent evidence going to his intent, such


                                                 35
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 42 of 47




evidence would not establish a defense or be relevant for any purpose other than seeking to rebut

the Government’s evidence concerning the defendant’s mental state. For example, if the

defendant sought to prove that Manafort fraudulently concealed certain derogatory credit

information from the Bank, this might be relevant to the extent that it rebutted the Government’s

evidence that the defendant was aware of that specific derogatory information. It would not,

however, be relevant to rebut evidence that the defendant was aware of other derogatory credit

information. And it would certainly not be relevant to rebut evidence of the defendant’s corrupt

intent unrelated to the quality of the loans, such as the evidence of the defendant’s intermingling

of the loan processes with his requests from Manafort (see, e.g., Ind. ¶¶ 13-16, 23), or the

defendant’s contemporaneous remarks about Manafort’s “influence” to Bank personnel (see Ind.

¶ 24.i). Accordingly, to the extent that evidence submitted by the defendant responds only to

evidence or argument the Government is not introducing, it should be precluded. To do

otherwise would be to permit the defendant to attack a straw man by “refuting” claims not being

made. It would also risk seriously confusing the jury and wasting its time with a mini-trial over

whether Manafort perpetrated a fraud against the defendant, disconnected from the question of

whether the defendant had corrupt intent.

       Similarly, the defendant should be precluded from making arguments suggesting that the

soundness of the loans, or his belief in their soundness, would be a complete defense to the

charged offense (or, put differently, that his guilt depends on proof that the loans were unsound,

or that he believed them to be). Such arguments would only confuse the jury and make it more

difficult for them to follow the Court’s instructions regarding the Government’s burden to prove

corrupt intent.


                                                36
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 43 of 47




III.    EVIDENCE OR ARGUMENT ABOUT THE DEFENDANT’S PRIOR
        COMMISSION OF “GOOD ACTS” SHOULD BE PRECLUDED

        To the extent that the defendant may seek to present evidence or argument concerning his

prior commission of “good acts,” including alleged philanthropic giving, volunteer service, or

other good deeds, or to offer proof of his non-criminal activities to seek to disprove his guilt of

the crimes charged, he should be precluded from doing so. Specific-act propensity evidence is

no more admissible to refute a criminal charge than it is to establish one.

        It is settled law that “[a] defendant may not seek to establish his innocence . . . through

proof of the absence of criminal acts on [other] specific occasions.” United States v. Scarpa, 897

F.2d 63, 70 (2d Cir. 1990). Similarly, while a defendant may offer general testimony from a

character witness about his reputation for a “pertinent trait of character,” or the witness’s opinion

of the defendant as regards that trait, see Fed. R. Evid. 404(a)(2)(A) & 405(a), a defendant can

neither testify nor offer other proof to establish specific acts in conformity with that trait that are

not an element of the offense. See, e.g., United States v. Benedetto, 571 F.2d 1246, 1249-1250

(2d Cir. 1978) (defense-proffered character evidence of defendant’s specific acts improperly

admitted because “character evidence has long been admissible only in the form of reputation

and not in the form of a recitation of good or bad acts”); United States v. Rivera, No. 13 Cr. 149

(KAM), 2015 WL 1725991, at *2 (E.D.N.Y. Apr. 15, 2015) (precluding evidence of charitable

giving); United States v. Fazio, No. 11 Cr. 873 (KBF), 2012 WL 1203943, at *5 (S.D.N.Y. Apr.

11, 2012) (“a defendant may not affirmatively try to prove his innocence by reference to specific

instances of good conduct; character is to be proven by reputation or opinion evidence.”).




                                                  37
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 44 of 47




       The defendant should accordingly be precluded from offering evidence or argument,

including in his opening statement, concerning any specific instance or instances of prior good

acts, or the lack of commission of other bad acts.

IV.    THE DEFENDANT SHOULD BE PRECLUDED FROM INTRODUCING
       EVIDENCE OF IRRELEVANT FACTS INTENDED TO ELICIT JUROR
       SYMPATHY

       The Government is unaware of any lawful basis for the defendant to offer evidence or

argument concerning his family background, health, age, or any other similar factors, or the

consequences of his indictment, including the fact that, as a result of an OCC enforcement action

based on the Indictment, he has been barred from the banking industry, including from

participating in the management of the Bank and the Holding Company. (See, e.g., Dkt. 68 (the

allegations in the Indictment have, “among other things, damaged [the defendant’s] reputation

and forced him to take a leave of absence from the bank that he built and has led since 2011”).)

He should be precluded from doing so, and from mentioning such subjects in his opening

statement, absent a showing that such a factor bears on his guilt. See, e.g., United States v.

Paccione, 949 F.2d 1183, 1201 (2d Cir. 1991) (affirming preclusion of evidence that defendant

had son with cerebral palsy whom defendant had devoted his life to care for); United States v.

Battaglia, No. 05 Cr. 774 (KMW), 2008 WL 144826, at *3 (S.D.N.Y. Jan. 15, 2008) (precluding

“evidence of Defendant’s family and personal status” as not “relevant to the issue of whether

Defendant committed the crimes charged”); United States v. Harris, 491 F.3d 440, 447 (D.C.

Cir. 2007) (affirming preclusion of evidence designed “mainly to cast [the defendant] in the

sympathetic light of a dedicated family man”).

       The defendant should similarly be precluded from offering evidence or argument

concerning the punishment or consequences he faces if convicted. Where the jury has no role at
                                             38
         Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 45 of 47




sentencing—such as in this case—it “should be admonished to ‘reach its verdict without regard

to what sentence might be imposed.’” Shannon v. United States, 512 U.S. 573, 579 (1994)

(quoting Rogers v. United States, 422 U.S. 35, 40 (1975)). This is so for good reason: argument

concerning punishment “invites [jurors] to ponder matters that are not within their province,

distracts them from their factfinding responsibilities, and creates a strong possibility of

confusion.” Id. As a result, “‘[c]ourts have routinely precluded evidence of possible

punishment,’” United States v. Reese, 933 F. Supp. 2d 579, 583 (S.D.N.Y. 2013) (quoting United

States v. Del Rosario, No. S1 12 Cr. 81, 2012 WL 2354245, at *2 (S.D.N.Y. June 14, 2012)), as

well as other “arguments aimed at jury nullification,” Reese, 933 F. Supp. 2d at 583. The Court

should do likewise here.

    V.   EVIDENCE OR ARGUMENT THAT THE CHARGES AGAINST THE
         DEFENDANT ARE POLITICALLY OR OTHERWISE IMPROPERLY
         MOTIVATED SHOULD BE PRECLUDED

         The Court should preclude the defendant from offering any evidence or argument

asserting that this prosecution is politically motivated. As the Court is aware, Manafort was

prosecuted for, among other things, bank fraud in connection with misrepresentations he made to

the Bank in seeking and obtaining the Manafort loans. 9 Those charges were investigated and

prosecuted in the Eastern District of Virginia by the Special Counsel’s Office, which has been

the subject of accusations of political motivation. Defense counsel has not made accusations of

this nature regarding this prosecution, but has publicly claimed that the Government’s litigation

position “calls into question its charging theory and decision to pursue this case” (Dkt. 48), and


9
 The jury hung as to the relevant counts, but Manafort later admitted their factual basis in
connection with his plea agreement in a prosecution by the Special Counsel’s Office in the
District of Columbia for other offenses.
                                                 39
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 46 of 47




the defendant has previously made accusations that bank examiners investigating the Manafort

loans were politically motivated.

       “District courts have routinely barred defendants from submitting evidence of

prosecutorial motivation or misconduct to the jury (even when the case involves possible

political overtones).” United States v. Lupton, No. 07 Cr. 219, 2008 WL 4603336, at *3 (E.D.

Wis. Oct. 16, 2008) (citing cases); see also United States v. Stewart, No. 03 Cr. 717, 2004 WL

113506, at *1 (S.D.N.Y. Jan. 26, 2004) (granting motion to preclude defendant from “presenting

arguments or evidence that would invite the jury to question the Government’s motives in

investigating and indicting [the defendant]”); see generally United States v. Thomas, 116 F.3d

606, 614 (2d Cir. 1997) (“Nullification is, by definition, a violation of a juror’s oath to apply the

law as instructed by the court—in the words of the standard oath to jurors in the federal courts, to

‘render a true verdict according to the law and the evidence.’ We categorically reject the idea

that, in a society committed to the rule of law, jury nullification is desirable or that courts may

permit it to occur when it is within their authority to prevent.” (internal citation omitted;

emphasis in original)).

       The jury must determine whether the Government has sustained its burden of proving

beyond a reasonable doubt that the defendant solicited or received personal benefits from

Manafort in exchange for the extension of the Manafort loans. The origin of or motivation

behind the prosecution is not for the jury’s consideration. See Reese, 933 F. Supp. 2d at 583-84

(“[A] defendant may not argue before the jury issues relating to the overall propriety of the




                                                  40
        Case 1:19-cr-00366-LGS Document 125 Filed 10/23/20 Page 47 of 47




Government’s investigation in this case.” (internal quotation marks omitted)). 10 Evidence of

such would serve no purpose other than to seek to distract the jury from evidence of the

defendant’s guilt or to encourage jury nullification. It therefore should be precluded.

                                         CONCLUSION

       For the reasons set forth above, the Government’s motions in limine should be granted.

Dated: New York, New York
       October 23, 2020
                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                      By:     /s/                                _
                                              Paul M. Monteleoni
                                              Douglas S. Zolkind
                                              Benet J. Kearney
                                              Assistant United States Attorneys
                                              Tel.: (212) 637-2219/2418/2260
                                              E-mail: paul.monteleoni@usdoj.gov
                                                       douglas.zolkind@usdoj.gov
                                                       benet.kearney@usdoj.gov




10
  Even if Calk alleged that this were a selective prosecution – which he has not – such a motion
would be would be for the Court alone, not an arugment to be presented to the jury. See United
States v. Regan, 103 F.3d 1072, 1082 (2d Cir. 1997) (a “selective prosecution defense is an issue
for the court rather than the jury”); United States v. Sun Myung Moon, 718 F.2d 1210, 1229 (2d
Cir. 1983).
                                                41
